Representative John C. Ward 2705 Donaghey Drive North Little Rock, AR  72116
Dear Representative Ward:
This is in response to your request for an opinion regarding the North Little Rock School District's Drug and Alcohol Policy. You have asked the following questions with respect to the two policies submitted with your request:
   1.  Whether a student could be expelled for the sale of an over-the-counter no-doz type substance, but sold as "speed", and
   2.  Whether a student could be expelled under this policy for selling any substance not listed in the prohibited substance but sold as a prohibited substance?
The language of both policies arguably provides a basis for expulsion in these instances.  The penalties apply if the student engages "in any of the activities" with the prohibited substance. These activities include use or possession or sale of any of the substances "or what the student believes to be any substance" listed in the policy.
However, it is my opinion that the policies as written are overly broad and subject to constitutional attack on the grounds of vagueness.  It may also be successfully contended that the policies exceed and are inconsistent with the guidelines established by the Department of Education.  It is clear that any district's drug and alcohol policy must be within these guidelines, as mandated by Act 104 of the First Extraordinary Session of 1983.  (A.C.A. 6-18-502, et seq.).  I have therefore taken the liberty of drafting a policy within the "Guidelines for the Development of School District Student Discipline Policies" prepared by the Arkansas Department of Education in 1984.  The proposed policy is attached hereto and incorporated herein.
The foregoing opinion which I hereby approved was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
STEVE CLARK ATTORNEY GENERAL
SC:EAW:jlh
Attachment DRUGS AND ALCOHOL
This policy applies to any student who is on school property, who is in attendance at school or at a school-sponsored activity (including any student who has left the campus for any reason and who returns to the campus), or whose conduct at any time or in any place interferes with or obstructs the mission or operation of the school district.
It shall be a violation of policy for any student:
   1. To sell, supply, or give, or attempt to sell, supply, or give to any person any of the substances listed in this policy or what the student represents or believes to be any substance listed in this policy.
   2. To possess, procure or purchase, to attempt to possess, procure or purchase, to be under the influence of (legal intoxication not required), or to use or consume or attempt to use or consume, the substances listed in this policy or what is represented to the student to be any of the substances listed in this policy or what the student believes to be any of the substances listed in this policy.
Prohibited substances shall include any narcotic drug, hallucinogenic drug, amphetamine, barbiturate, marijuana or other controlled substance, as defined in Act 590 of 1971 of the State of Arkansas, as amended, or beverage containing alcohol or intoxicant of any kind.
Controlled substances may be possessed and used by a student who has a prescription for the substance, provided the substance remains in the container in which it was obtained from the pharmacist.
Any student engaging in any of the activities with any of the prohibitive substances listed above shall be subject to the following penalties:
   A. Use or possession of any substance prohibited by this policy or what the student represents or believes to be any substance prohibited by this policy.
      (1) First violation:  The student shall be suspended off-campus for ten school days, police may be called; proof of professional help is required; and parental conference is required prior to readmission.
   (2) Second violation:  The student shall be expelled for the remainder of the school year.
      B. Selling any substance prohibited by this policy or what the student represents or believes to be any substance prohibited by this policy.
(1)  The police will be summoned.
   (2)  The student will be expelled for the remainder of the school year.
Any student suspended or expelled in accordance with this policy shall be required to seek professional counseling prior to readmission to school. The student will receive full counseling through District approved professional counseling services at his/her own expense.  Upon readmission, continued enrollment shall be contingent upon completion of the alcohol/drug counseling program.  Failure to complete the alcohol/drug counseling may be grounds for expulsion.